Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Claims 19 and 20 are objected to because of the following informalities: 
	In claims 19 and 20, "a pair of tread edge that is" should be --a pair of tread edges that are--. 
	Appropriate correction is required.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 429 (2017-081429) in view of Kono (US 2019/0263183), Ogawa et al (US 2009/0020200) and Japan 300 (JP 2018-168300).
	Japan 429 discloses a pneumatic motorcycle tire having a tread comprising a tread rubber layer comprising a center region 3c and shoulder regions 3s [FIGURE 1].  The tan delta at 0oC of the shoulder regions is greater than the tan delta at 0oC of the center region.  The shoulder regions have a tan delta at 0oC of 0.35 to 0.85.  The center region has a tan delta at 0oC of 0.2 to 0.35.  The hardness of the center region is greater than the hardness of the shoulder regions.  The center region has a hardness of 60 to 70.  The shoulder regions have a hardness of 50 to 60.  The tire has improved high speed durability and sufficiently secured wet grip performance [machine translation].  Japan 429 does not recite a tread base rubber layer. 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Japan 429's pneumatic motorcycle tire having a tread such that the tread comprises a ground contacting CAP RUBBER LAYER and a BASE RUBBER LAYER wherein the CAP RUBBER LAYER comprises a crown cap portion and a shoulder cap portions and wherein tan delta at 0oC of the shoulder cap portions is greater than or equal to tan delta at 0oC of the crown cap portion since (1) Japan 429 discloses a pneumatic motorcycle tire having a ground contacting TREAD RUBBER LAYER comprising comprising a center region 3c and shoulder regions 3s wherein tan delta at 0oC of the shoulder regions is greater than tan delta at 0oC of the center region and hardness of the center region is greater than hardness of the shoulder regions so that the tire has improved high speed durability and sufficiently secured wet grip performance, (2) Kono teaches providing a pneumatic motorcycle tire having a tread such that the tread comprises a ground contacting CAP RUBBER LAYER and a BASE RUBBER LAYER wherein tan delta at 70oC of the BASE RUBBER LAYER is greater than tan delta at 70oC of the CAP RUBBER LAYER and 300% modulus of the CAP RUBBER LAYER is 1.1 to 1.8 times 300% modulus of the BASE RUBBER LAYER so that wear resistance, durability and steering stability are improved and (3) Ogawa et al teaches providing a pneumatic motorcycle tire having a tread such that the tread comprises a ground contacting CAP RUBBER LAYER 10a and a BASE RUBBER LAYER 10b wherein the CAP RUBBER LAYER comprises a crown cap portion 13 and shoulder cap portions 14 and wherein the crown cap portion comprises hard rubber having 300% modulus of 6 to 10 MPa and the shoulder cap portions comprise soft rubber having 300% modulus of 1 to 6 MPa.  Thus, Kono motivates one of ordinary skill in the art to provide Japan 429's motorcycle tire with a BASE RUBBER LAYER to improve wear resistance, durability and steering stability.  Japan 429 and Ogawa both teach providing a pneumatic motorcycle tire having a ground contacting TREAD LAYER comprising a hard rubber center region and soft rubber shoulder regions and Ogawa teaches that when the ground contacting TREAD LAYER comprises a hard rubber center region and soft rubber shoulder regions (like Japan 429), a BASE RUBBER LAYER 10b should be provided below the ground contacting TREAD LAYER 10a.        
	With respect to tan delta at 0oC of the BASE RUBBER LAYER [claims 1, 14-18], it would have been obvious to one of ordinary skill in the art to provide Japan 429's pneumatic motorcycle tire such that:
tan delta at 0oC of the BASE RUBBER LAYER is greater than or equal to
tan delta at 0oC of the shoulder cap portions and tan delta at 0oC of the shoulder cap portions is greater than tan delta at 0oC of the crown cap portion [claim 1],

tan delta (BASE RUBBER LAYER) is greater than tan delta (shoulder cap portions) [claim 14],

tan delta (crown cap portion), tan delta (shoulder cap portions) and tan delta (BASE RUBBER LAYER) is 0.20 to 1.60 [claim 15],

tan delta (crown cap portion) = 0.20 to 0.90 [claim 16],

tan delta (shoulder cap portions) is 0.80 to 1.40 [claim 17],

tan delta (BASE RUBBER LAYER) = 0.80 to 1.60 [claim 18]

SINCE (1) Japan 429 teaches providing a motorcycle tire tread such that tan delta at 0oC of shoulder regions is greater than tan delta at 0oC of center regions wherein tan delta at 0oC (center region) = 0.2 to 0.35 and tan delta at 0oC (shoulder regions) is 0.35 to 0.85 to improve high speed durability and sufficiently secure wet grip performance, (2) Kono teaches providing a motorcycle tire tread such that tan delta at 70oC of BASE RUBBER LAYER is greater than tan delta at 70oC of CAP RUBBER LAYER so that impact absorbing property of the BASE RUBBER LAYER is not restricted so as to improve steering stability [paragraph 44] and (3) Japan 300 teaches a rubber composition for a tread of a motorcycle tire having tan delta at 0oC of 0.25 to 1.3 and tan delta at 60oC of 0.05 to 0.35 to obtain low fuel consumption property, low rolling resistance, excellent braking performance and steering stability [machine translation].     
	As to claims 2, 3, 6 and 8, it would have been obvious to one of ordinary skill in the art to provide the BASE RUBBER LAYER such that a thickness of the BASE RUBBER LAYER located inward in the radial direction of the shoulder cap portions is larger than a thickness of the BASE RUBBER LAYER located inward in the tire radial direction of the crown cap portion [claim 2], a thickness of the BASE RUBBER LAYER increases continuously from a middle region in the tire axial direction thereof toward both ends in the tire axial direction thereof [claims 3, 8], a thickness of the BASE RUBBER LAYER is 10% to 40% of a total thickness of the tread rubber [claim 6] since Kono teaches continuously increasing thickness of the BASE RUBBER LAYER toward the tread edges wherein thickness of the CAP RUBBER LAYER in a crown region is 40% to 90% of the thickness of the tread rubber (thickness of BASE RUBBER LAYER is 10% to 60% of the thickness of the tread) to obtain superior transient characteristic upon changing from straight traveling to cornering to improve steering stability [FIGURE 1, paragraph 50]. 
	As to claims 4, 9 and 10, it would have been obvious to one of ordinary skill in the art to provide Japan 429's pneumatic motorcycle tire such that JIS-A hardness of the shoulder cap portions is in a range of -2 to +5 degrees with respect to JIS-A hardness of the crown cap portion since Japan 429 teaches that the hardness of the center region is greater than the hardness of the shoulder regions and the center region has a hardness of 60 to 70 and the shoulder regions have a hardness of 50 to 60 [machine translation].
	As to claims 5 and 11-13, it would have been obvious to one of ordinary skill in the art to provide Japan 429's pneumatic motorcycle tire such that a maximum width in the tire axial direction of the crown cap portion at the ground contact surface is 20% to 60% of a maximum width in the tire axial direction of the ground contact surface of the tread portion since Japan 429 teaches that a distance between the equatorial plane and a boundary between the center region and a shoulder region is 12 to 22% distance L between the equatorial plane and a tread edge [FIGURE 1, machine translation].
	As to claims 19 and 20, Japan 429's shoulder regions extend to the tread edges [FIGURE 1].
5)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 429 (2017-081429) in view of Kono (US 2019/0263183), Ogawa et al (US 2009/0020200) and Japan 300 (JP 2018-168300) as applied above and further in view of Japan 208 (JP 08-169208).
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Japan 429's pneumatic motorcycle tire such that the ground contact surface is provided with grooves and the grooves have a depth smaller than a thickness of the CAP RUBBER LAYER since (1) Kono teaches providing a pneumatic motorcycle tire having a tread comprising a CAP RUBBER LAYER and a BASE RUBBER LAYER such that the tread comprises grooves to drain water from under the tread to improve steering stability on wet road conditions [FIGURES 1-2, paragraph 57] and (2) Japan 208 shows a pneumatic motorcycle tire having a tread comprising a hard rubber center region and soft rubber shoulder regions wherein the tread comprises grooves in tread such that bottoms of the grooves are located above the bottoms of the center and shoulder regions [FIGURES 1-2, machine translation].
Remarks
6)	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
/Primary Examiner, Art Unit 1749/
December 17, 2022